Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Vu  on 11/16/2021.
The application has been amended as follows: 
Claim 6 lines 4-5, "the distal end of the securing member" is changed to "a distal end of the securing member"
Claim 8 lines 4-5, "the distal outer peripheral surface" is changed to "a distal outer peripheral surface of the securing member"
Claim 8 line 6, "the tapered outer" is changed to "a tapered outer"
Claim 14 line 1, "the distal outer" is changed to "a distal outer"

Reasons for Allowance
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed catheter. 

Tatsuya does not teach or render obvious a catheter with a recessed relief portion into which a thickness of the catheter body enters, the relief portion comprising a groove portion partially provided circumferentially in an inner peripheral surface of the catheter hub.   
Regarding independent claim 10, the prior art fails to disclose singly or in combination before the effective filing date, the claimed catheter. 
The closest prior art of record is Tatsuya (JP 2009207611). Tatsuya teaches a catheter comprising: a catheter body; a hollow catheter hub configured to receive insertion of the catheter body; a securing member disposed in the catheter hub to hold the catheter body between the securing member and the catheter hub, the securing member having an outer peripheral surface making a close contact with an inner peripheral surface of the catheter body, and a groove portion cut out to extend in an axial direction into which a thickness of the catheter body enters.
Tatsuya does not teach or render obvious a catheter comprising a groove portion wherein the groove portion is partially provided circumferentially in an inner peripheral surface of the catheter hub. 
Regarding independent claim 17, the prior art fails to disclose singly or in combination before the effective filing date, the claimed catheter. 

Tatsuya does not teach or render obvious the catheter wherein the relief portion is disposed in the inner surface of the catheter hub. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783